Title: From James Madison to William C. C. Claiborne, 2 April 1804
From: Madison, James
To: Claiborne, William C. C.



Sir,
Washington Department of State April 2nd, 1804
Since my last I have received your Letters of the 4th, 6th, and 13th February and that of yourself and General Wilkinson dated on the 7th, and 14 Feby. enclosed you will receive two copies of an Act of Congress passed on the 26th Ultimo erecting Louisiana into two Seperate Governments and continuing the present temporary Government until the 1st October next.
The disturbance at the assembly room on the 22nd of January had been communicated by Mr. Pichon with several particulars of a nature to create anxiety but the impression is certainly removed by the different aspect given to that occurrence by the depositions which you have enclosed. As after the delivery of the Province its police devolved upon the american Functionaries, and as Mr. Laussats authority could not afterwards extend to events and persons not immediately connected with his mission, the correspondence which you held with him respecting the express was a politeness on your part, which ought not to have led to the irritation manifested on his. Whatever in the view you took of your duty in relation to the essential features of the transaction may not have corresponded with the opinion of the President will doubtless have been corrected as far as possible on the receipt of my last.
The adjournment of Congress took place on the 27th. In addition to other provisions for the accomodation of the people of Louisiana, one hundred copies of the Laws of the United States are to be purchased and distributed therein, and in future it is to have a proportion of the 10,000 copies printed at the Seat of Government for distribution. In consequence of the same Law I shall next week enclose copies of the Laws of the last Session, requesting you to engage a proper person to print them in his Gazette. I have the Honour to be Sir with great Respect your most Obd St.
(Signed)   James Madison
